 USDC IN/ND case 3:20-cv-00320-JD-APR document 22 filed 04/06/21 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MELISSA A. SQUADRONI,

        Plaintiff,

        v.                                         Case No. 3:20-CV-320 JD

 ANDREW M. SAUL, Commissioner of
 Social Security,

        Defendant.

                                            ORDER

       This social security appeal was referred to the magistrate judge for preparation of a report

and recommendation. The report and recommendation was entered on March 16, 2021, and more

than fourteen days have passed without any objections being filed. The Court thus reviews the

report and recommendation only for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734, 739

(7th Cir. 1999). The Court has conducted that review and finds no clear error. Accordingly, the

Court ADOPTS the report and recommendation (DE 21), REVERSES the Commissioner's

decision, and REMANDS this matter for further proceedings. The Clerk is DIRECTED to

prepare a judgment for the Court’s approval.

       SO ORDERED.

       ENTERED: April 2, 2021

                                                            /s/ JON E. DEGUILIO
                                                     Chief Judge
                                                     United States District Court
